Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

2.	Claims 1, 3, 7, 9-10, 12, 17, 19-20, 22-23 and 25-35 are pending. 

Response to Arguments

3.	In light of the amendments to the claims, the 35 U.S.C. 112 rejection of claims 21, 22, 24 and 25 are withdrawn. 

4.	Applicant’s arguments, see Remarks pages 8-11, filed 06/03/2021, with respect to the rejection(s) of claim(s) 1,3, 10, 12, 20-21, 23-24 and 26 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claim(s) 1, 3, 10, 12, 20-21, 23-24, 26 and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng, US 2010/0240312 hereafter Peng in view of Doppler et al, US 2011/0106952 hereafter Doppler. 

As for claim 1, Peng discloses:
A method, comprising: 
receiving, by a first user equipment from a serving base station of a cell where the first user equipment is located, information identifying resources for device to device (Peng, FIG. 1, 110,  FIG. 2, 202, 204, 206, 208, [0022], [0023], Receiving, by a neighboring UE from the base station of a cell where the UE is located a RRM message resource allocation information for D2D communications) 
selecting, by the first user equipment, a resource from the resources for D2D communication (Peng, FIG. 2, 216, 218, 220, [0005], [0021], [0030], Selecting, by a UE, a resource for D2D data transmission): and 
sending, by the first user equipment to a second user equipment on the selected resource, information about the first user equipment (Peng, FIG. 2, 216, 218, 220, [0005], [0021], [0030], [0031], Transmitting by a first D2D UE to the pairing D2D UE control signaling using the selected resource. The Examiner interprets the control information to correspond to information about the first user equipment).

Peng does not explicitly disclose resources allocated by the serving base station for device to device (D2D) communication.

However, Doppler discloses resources allocated by the serving base station for device to device (D2D) communication (Doppler, [0055], Resources allocated base station/eNB/AP for D2D communication).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Peng with resources allocated by the serving base station for device to device (D2D) communication as taught by Doppler to provide more efficient D2D communications. 

As for claim 3, Peng discloses:
Receiving a broadcast message from the serving base station, wherein the broadcast message comprises the information identifying the resources for D2D communication (Peng, [0022], [0023], Receiving a RRM broadcast from the base station, the RRM includes resource allocation information for D2D communications).

As for claim 10, Peng discloses:
A device, applied to a first user equipment, the device comprising: a processor, configured to execute a program stored in a non-transitory computer readable storage medium, wherein execution of the program causes the device to:
a processor; and a non-transitory computer readable storage medium storing a program to be executed by the processor the program including instructions for: 
receive, by a first user equipment from a serving base station of a cell where the first user equipment is located, information identifying resources for device to device (D2D) communication (Peng, FIG. 1, 110,  FIG. 2, 202, 204, 206, 208, [0022], [0023], Receiving, by a neighboring UE from the base station of a cell where the UE is located a RRM message resource allocation information for D2D communications) 
select, by the first user equipment, a resource from the resources for D2D communication (Peng, FIG. 2, 216, 218, 220, [0005], [0021], [0030], Selecting, by a UE, a resource for D2D data transmission): and 
send, to a second user equipment information about the first user equipment on the selected resource (Peng, FIG. 2, 216, 218, 220, [0005], [0021], [0030], [0031], Transmitting to the pairing D2D UE control signaling about the other UE using the selected resource. The Examiner interprets the control information to correspond to information about the first user equipment).

Peng does not explicitly disclose resources allocated by the serving base station for device to device (D2D) communication.

However, Doppler discloses resources allocated by the serving base station for device to device (D2D) communication (Doppler, [0055], Resources allocated base station/eNB/AP for D2D communication).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Peng with resources allocated by the serving base station for device to device (D2D) communication as taught by Doppler to provide more efficient D2D communications. 

As for claim 12, Peng discloses:
Receiving a broadcast message from the serving base station, wherein the broadcast message comprises the information identifying the resources for D2D communication (Peng, [0022], [0023], Receiving a RRM broadcast from the base station, the RRM includes resource allocation information for D2D communications).



However, Doppler discloses resources allocated by the serving base station for device to device (D2D) communication (Doppler, [0055], Resources allocated base station/eNB/AP for D2D communication).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Peng with resources allocated by the serving base station for device to device (D2D) communication as taught by Doppler to provide more efficient D2D communications. 

As for claim 20, Peng discloses:
A non-transitory computer-readable storage medium, storing a program comprising instructions, wherein when being executed by a processor, the instructions cause a device to:
receive, by a first user equipment from a serving base station of a cell where the first user equipment is located, information identifying resources for device to device (D2D) communication (Peng, FIG. 1, 110,  FIG. 2, 202, 204, 206, 208, [0022], [0023], Receiving, by a neighboring UE from the base station of a cell where the UE is located a RRM message resource allocation information for D2D communications) 
(Peng, FIG. 2, 216, 218, 220, [0005], [0021], [0030], Selecting, by a UE, a resource for D2D data transmission): and 
send, to a second user equipment information about the first user equipment on the selected resource (Peng, FIG. 2, 216, 218, 220, [0005], [0021], [0030], [0031], Transmitting by a first D2D UE to the pairing D2D UE control signaling using the selected resource. The Examiner interprets the control information to correspond to information about the first user equipment).

Peng does not explicitly disclose resources allocated by the serving base station for device to device (D2D) communication.

However, Doppler discloses resources allocated by the serving base station for device to device (D2D) communication (Doppler, [0055], Resources allocated base station/eNB/AP for D2D communication).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Peng with resources allocated by the serving base station for device to device (D2D) communication as taught by Doppler to provide more efficient D2D communications. 

As for claim 23, Peng discloses:
(Peng, [0030], Selecting the D2D resource based on the interference being minimal/lower tgat threshold).

Peng does not explicitly disclose resources allocated by the serving base station for device to device (D2D) communication.

However, Doppler discloses resources allocated by the serving base station for device to device (D2D) communication (Doppler, [0055], Resources allocated base station/eNB/AP for D2D communication).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Peng with resources allocated by the serving base station for device to device (D2D) communication as taught by Doppler to provide more efficient D2D communications. 

As for claim 26, Peng discloses:
Selecting the resource from the resources for D2D communication, comprises: selecting, by the first user equipment through automatic search or measurement, a resource whose interference level is lower than a predetermined threshold (Peng, [0030], Selecting the D2D resource based on the interference being minimal/lower tgat threshold).

As for claim 33, Peng does not explicitly disclose:
The information about the first user equipment comprises an identifier of the first user equipment.

However, Doppler discloses the information about the first user equipment comprises an identifier of the first user equipment (Doppler, [0033]).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Peng with the information about the first user equipment comprises an identifier of the first user equipment to provide more efficient D2D communications. 

7.	Claims 7, 17, 28, 31, 34 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng, US 2010/0240312 hereafter Peng in view of Doppler et al, US 2011/0106952 and further in view of Vandwelle et al, US 2011/0153773 (as cited in the IDS dated 04/08/2019) hereafter Vandwelle.

As for claim 7, 
The combination of Peng and Doppler does not explicitly disclose the information about the first user equipment comprises one or a combination of an identifier, service 

However, Vandwalle discloses the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment (Vandwalle, FIG. 3, 301, 303, [0051], [0070], The information is a service ID).

It would have been obvious to one of ordinary skill in the art to combine the combination of the teachings of Peng and Doppler with the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment as taught by Vandwalle to optimize the service discovery and/or advertisement for portable devices.

As for claim 17, 
The combination of Peng and Doppler does not explicitly disclose the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment.

However, Vandwalle discloses the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and (Vandwalle, FIG. 3, 301, 303, [0051], [0070], The information is a service ID).

It would have been obvious to one of ordinary skill in the art to combine the combination of the teachings of Peng and Doppler with the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment as taught by Vandwalle to optimize the service discovery and/or advertisement for portable devices.

As for claim 28, 
The combination of Peng and Doppler does not explicitly disclose the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment.

However, Vandwalle discloses the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment (Vandwalle, FIG. 3, 301, 303, [0051], [0070], The information is a service ID).

It would have been obvious to one of ordinary skill in the art to combine the combination of the teachings of Peng and Doppler with the information about the first 

As for claim 31, 
The combination of Peng and Doppler does not explicitly disclose the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment.

However, Vandwalle discloses the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment (Vandwalle, FIG. 3, 301, 303, [0051], [0070], The information is a service ID).

It would have been obvious to one of ordinary skill in the art to combine the combination of the teachings of Peng and Doppler with the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment as taught by Vandwalle to optimize the service discovery and/or advertisement for portable devices.

As for claim 34, 
The combination of Peng and Doppler does not explicitly disclose the information about the first user equipment comprises service information of the first user equipment and a service code of the first user equipment.

However, Vandwalle discloses information about the first user equipment comprises service information of the first user equipment and a service code of the first user equipment (Vandwalle, FIG. 3, 301, 303, [0051], [0070], The information is a service ID).

It would have been obvious to one of ordinary skill in the art to combine the combination of the teachings of Peng and Doppler with information about the first user equipment comprises service information of the first user equipment and a service code of the first user equipment as taught by Vandwalle to optimize the service discovery and/or advertisement for portable devices.

As for claim 35, 
The combination of Peng and Doppler does not explicitly disclose the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment.

However, Vandwalle discloses the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment (Vandwalle, FIG. 3, 301, 303, [0051], [0070], The information is a service ID).

It would have been obvious to one of ordinary skill in the art to combine the combination of the teachings of Peng and Doppler with the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment as taught by Vandwalle to optimize the service discovery and/or advertisement for portable devices.

Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng, US 2010/0240312 in view of Doppler et al, US 2011/0106952 and further in view of Doppler et al, US US 2011/0268004 (as cited in IDS dated 04/08/2019) hereafter ‘8004. 

As for claim 9, Peng discloses:
Sending, by the first user equipment, the information about the first user equipment on the selected resource (Peng, FIG. 2, 216, 218, 220, [0005], [0021], [0030], [0031], Transmitting by a first D2D UE to the pairing D2D UE control signaling using the selected resource. The Examiner interprets the control information to correspond to information about the first user equipment).

The combination of Peng and Doppler does not explicitly disclose does not explicitly disclose in a discontinuous transmission mode.

However, ‘8004 discloses broadcasting, in a discontinuous transmission mode (Doppler, [0062], The MS may enter a discontinuous communications mode).

It would have been obvious to one of ordinary skill in the art to combine the combination of the teachings of Peng and Doppler with broadcasting, in a discontinuous transmission mode as taught by Doppler to provide lower interference (‘8004, [0024]).

As for claim 19, Peng discloses:
(Peng, FIG. 2, 216, 218, 220, [0005], [0021], [0030], [0031], Transmitting by a first D2D UE to the pairing D2D UE control signaling using the selected resource. The Examiner interprets the control information to correspond to information about the first user equipment).

The combination of Peng and Doppler does not explicitly disclose in a discontinuous transmission mode.

However, ‘8004 discloses broadcasting, in a discontinuous transmission mode (Doppler, [0062], The MS may enter a discontinuous communications mode).

It would have been obvious to one of ordinary skill in the art to combine the combination of the teachings of Peng and Doppler with broadcasting, in a discontinuous transmission mode as taught by ‘8004 to provide lower interference (Doppler, [0024]).

9.	Claims 22 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng, US 2010/0240312 hereafter Peng in view of Doppler et al, US 2011/0106952 and further in view of Ribeiro et al, US 2010/0261469 hereafter Ribeiro. 

As for claim 22, Peng discloses:
The resources for D2D communication are allocated in advance by the serving base station (Peng, FIG. 1, 110,  FIG. 2, 202, 204, 206, 208, [0022], [0023], The D2D resources are allocated at step 202 by the base station in advance of the selecting at step 216).

The combination of Peng and Doppler does not explicitly disclose the resources for D2D communication are semi-statically allocated.

However, Ribeiro discloses the resources for D2D communication are semi-statically allocated (Ribeiro, [0027], The resources are allocated semi-statically).

It would have been obvious to one of ordinary skill in the art to combine the combination of the teachings of Peng and Doppler with the resources for D2D communication are semi-statically allocated as taught by Ribeiro to provide improved quality of service. 

As for claim 25, Peng discloses:
The resources for D2D communication are allocated in advance by the serving base station (Peng, FIG. 1, 110,  FIG. 2, 202, 204, 206, 208, [0022], [0023], The D2D resources are allocated at step 202 by the base station in advance of the selecting at step 216).

The combination of Peng and Doppler does not explicitly disclose the resources for D2D communication are semi-statically allocated.

(Ribeiro, [0027], The resources are allocated semi-statically).

It would have been obvious to one of ordinary skill in the art to combine the combination of the teachings of Peng and Doppler with the resources for D2D communication are semi-statically allocated as taught by Ribeiro to provide improved quality of service. 

10.	Claims 27-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng, US 2010/0240312 hereafter Peng in view of Yu et al, US 2011/0098043 hereafter Yu and Doppler et al, US 2011/0106952.

As for claim 27, Peng discloses:
Obtaining, by the first user equipment, the resource from the serving base station (Peng, FIG. 1, 110,  FIG. 2, 202, 204, 206, 208, [0022], [0023], Receiving, by a neighboring UE from the base station of a cell where the UE is located a RRM message resource allocation information for D2D communications); and 
sending, by the first user equipment to a second user equipment on the obtained resource, information about the first user equipment (Peng, FIG. 2, 216, 218, 220, [0005], [0021], [0030], [0031], Transmitting by a first D2D UE to the pairing D2D UE control signaling using the selected resource. The Examiner interprets the control information to correspond to information about the first user equipment).



However, Yu discloses triggering, by a first user equipment, a serving base station of a cell where the first user equipment is located to allocate a resource for device to device (D2D) communication (Yu, FIG. 8, 830, 870, [0074], [0104], [0105], Triggering, by sending a D2D connection establishment request, a base station to provide a resource allocation token). 

It would have been obvious to one of ordinary skill in the art to combine the teachings of Peng with triggering, by a first user equipment, a serving base station of a cell where the first user equipment is located to allocate a resource for device to device (D2D) communication as taught by Yu to reduce the information needed to manage D2D network (Yu, [0005]). 

The combination of Peng and Yu does not explicitly disclose wherein the second user equipment sends the information about the first user equipment to a network device, to set up a connection between the first user equipment and the second user equipment.

However, Doppler discloses wherein the second user equipment sends the information about the first user equipment to a network device, to set up a connection (Doppler, FIG. 5, FIG. 7, 220, 230, [0055], [0069], [0070], One UE send the information to another UE to set up the D2D connection).

It would have been obvious to one of ordinary skill in the art to combine the combination of the teachings of Peng and Yu with wherein the second user equipment sends the information about the first user equipment to a network device, to set up a connection between the first user equipment and the second user equipment as taught by Doppler to provide more efficient D2D communications. 

As for claim 28, Yu discloses:
wherein the information about the first user equipment comprises: an identifier of the first user equipment (Yu, [0045], The subscriber identity module); service information of the first user equipment; a service code of the first user equipment; application layer service information of the first user equipment; or a combination of two or more of the identifier of the first user equipment, the service information of the first user equipment, the service code of the first user equipment, or the application layer service information of the first user equipment.

As for claim 29, Yu discloses:
Triggering the serving base station to allocate the resource for D2D communication, comprises: setting up a connection with the serving base station to trigger the serving base station to allocate the resource for D2D communication (Yu, FIG. 8, 830, 870, [0074], [0104], [0105], Triggering, by sending a D2D connection establishment request, a base station to provide a resource allocation token). 

As for claim 30, Peng discloses:
A device, applied to a first user equipment, comprising: a processor, configured to execute a program stored in a non-transitory computer readable storage medium, wherein execution of the program causes the device to: 
Obtaining, by the first user equipment, the resource from the serving base station (Peng, FIG. 1, 110,  FIG. 2, 202, 204, 206, 208, [0022], [0023], Receiving, by a neighboring UE from the base station of a cell where the UE is located a RRM message resource allocation information for D2D communications); and 
sending, by the first user equipment to a second user equipment on the obtained resource, information about the first user equipment (Peng, FIG. 2, 216, 218, 220, [0005], [0021], [0030], [0031], Transmitting by a first D2D UE to the pairing D2D UE control signaling using the selected resource. The Examiner interprets the control information to correspond to information about the first user equipment).

Peng does not explicitly disclose triggering, by a first user equipment, a serving base station of a cell where the first user equipment is located to allocate a resource for device to device (D2D) communication.

However, Yu discloses triggering, by a first user equipment, a serving base station of a cell where the first user equipment is located to allocate a resource for (Yu, FIG. 8, 830, 870, [0074], [0104], [0105], Triggering, by sending a D2D connection establishment request, a base station to provide a resource allocation token). 

It would have been obvious to one of ordinary skill in the art to combine the teachings of Peng with triggering, by a first user equipment, a serving base station of a cell where the first user equipment is located to allocate a resource for device to device (D2D) communication as taught by Yu to reduce the information needed to manage D2D network (Yu, [0005]).

The combination of Peng and Yu does not explicitly disclose wherein the second user equipment sends the information about the first user equipment to a network device, to set up a connection between the first user equipment and the second user equipment.

However, Doppler discloses wherein the second user equipment sends the information about the first user equipment to a network device, to set up a connection between the first user equipment and the second user equipment (Doppler, FIG. 5, FIG. 7, 220, 230, [0055], [0069], [0070], One UE send the information to another UE to set up the D2D connection).

It would have been obvious to one of ordinary skill in the art to combine the combination of the teachings of Peng and Yu with wherein the second user equipment 

As for claim 31, Yu discloses:
wherein the information about the first user equipment comprises: an identifier of the first user equipment (Yu, [0045], The subscriber identity module); service information of the first user equipment; a service code of the first user equipment; application layer service information of the first user equipment; or a combination of two or more of the identifier of the first user equipment, the service information of the first user equipment, the service code of the first user equipment, or the application layer service information of the first user equipment.

As for claim 32, Yu discloses:
Set up a connection with the serving base station to trigger the serving base station to allocate the resource for D2D communication (Yu, FIG. 8, 830, 870, [0074], [0104], [0105], Triggering, by sending a D2D connection establishment request, a base station to provide a resource allocation token). 

Conclusion

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469